Citation Nr: 0920478	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.  

2.  Entitlement to a rating in excess of 10 percent for 
laceration of the right ankle with limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




REMAND

The Veteran had active military service from March 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and June 2004 rating 
decisions by a Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Veteran seeks service connection for right ear hearing 
loss, which he attributes to an explosion of a mortar, and 
exposure to artillery noise, heavy equipment, and machinery.

VA medical records include a July 2003 audiological 
assessment.  The Veteran reported that he was near an 
explosion of a mortar which caused bleeding in his ear canal.  
He also stated that he had exposure to artillery noise, heavy 
equipment, and machinery.  Puretone audiometry for the right 
ear indicated normal hearing through 2000 Hertz sloping to a 
moderate sensorineural hearing loss between 2000 and 8000 
Hertz.  Word discrimination was 96 percent for the right ear.  
Diagnosis was sensorineural hearing loss.  Hearing aids were 
recommended.

In February 2004 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported that he was exposed to high noise levels 
from artillery.  He also stated that he was exposed to high 
noise levels during his 22 years working in mining.  

Audiology testing yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
25
25
65
65

Puretone audiometry indicated a high frequency sensorineural 
hearing loss in the right ear with pure tones within normal 
limits through 2000 Hertz.  Word understanding using the CNC 
Maryland word list was 96 percent for the right ear.  
Diagnosis was high frequency sensorineural hearing loss.  The 
examiner opined that because the Veteran's right ear was 
normal at discharge it is less likely that his right ear 
hearing loss was due to his history of military noise 
exposure.  However, the examiner did not provide rationale 
for this opinion.  In that regard, the Court of Appeals for 
Veterans Claims has held that the absence of documented 
hearing loss while in service is not fatal to a claim for 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  When a veteran does not meet the regulatory 
requirements for a disability at separation, he can still 
establish service connection if the evidence shows that a 
current disability is causally related to service. Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  Therefore, this 
examination report is insufficient.

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Accordingly, the Veteran should be provided another C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

The Veteran seeks a rating in excess of 10 percent and 
maintains that his right ankle condition has gotten worse.  
The Veteran's last examination was conducted in May 2004 but 
he asserted in his substantive appeal that he now falls as a 
result of the condition.  While the claims folder indicates 
that the Veteran was scheduled for VA examinations in October 
2008 and November 2008, and that he did not report for either 
examination, there is no documentation in the claims folder 
indicating that the Veteran was in fact properly notified.  
As such, another examination should be scheduled to assess 
the current nature, extent, and severity of his right ankle 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), 
quoting VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) (To the 
extent the claimant asserts the disability in question has 
undergone an increase in severity since the time of the last 
examination, a new VA examination is required).  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from December 8, 2004 to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Tuscaloosa VAMC dating from December 8, 
2004, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for hearing 
loss.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with hearing loss 
since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) that a current hearing loss 
disorder is related to active military 
service.  A complete rationale for the 
examiner's opinion must be provided.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examination report must reflect 
that the claims file was reviewed.  The 
examiner's attention is specifically 
directed to documentation in the claims 
folder showing that the Veteran served 
in combat and that he is service-
connected for left ear hearing loss and 
tinnitus.  The examiner should provide 
a complete rationale for all 
conclusions reached.  

3.  The Veteran should be accorded the 
appropriate examination for the right 
ankle laceration with limitation of 
motion.  The report of examination 
should include a detailed account of 
all manifestations of the right ankle 
found to be present and any functional 
loss due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  To the extent possible, the 
additional range of motion lost due to 
any of the above should be set forth in 
the report.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is also requested to provide 
detailed findings with respect to the 
Veteran's right ankle laceration scar.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide a complete rationale for 
all conclusions reached.  If the 
Veteran does not report for the 
scheduled examination, the RO must 
include a copy of the letter notifying 
him of the scheduled examination(s) in 
the claims folder. 

4.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

